On Rehearing
AYRES, Judge.
A rehearing was granted for the purpose of a reconsideration of the question of negligence of the defendant Touchstone, the driver of the truck, and of plaintiff’s rights as a guest in the Broughton’s car.
Inasmuch as we have, this day in case of Broughton v. Touchstone, La.App., 72 So.2d 552, held that the acts of Touchstone did not constitute a proximate cause of the accident wherein plaintiff sustained injuries, it neecssarily follows there could be no recovery in his favor against the defendants.
For these reasons and for the reasons assigned in the aforesaid case, our original judgment affirming the judgment of the district court is reinstated and made the final judgment of the court.